Case 3:18-cv-00527-LRH-WGC Document 8
                                    7 Filed 11/08/18 Page 1 of 6
                                                               5
Case 3:18-cv-00527-LRH-WGC Document 8
                                    7 Filed 11/08/18 Page 2 of 6
                                                               5
Case 3:18-cv-00527-LRH-WGC Document 8
                                    7 Filed 11/08/18 Page 3 of 6
                                                               5
     Case 3:18-cv-00527-LRH-WGC Document 8
                                         7 Filed 11/08/18 Page 4 of 6
                                                                    5




              That Petitioner respectfully prays that Petitioner be admitted to practice before this Court
 2    FOR THE PURPOSES OF THIS CASE ONLY.
 3


                                         l3
 4                                                                       Petitioner's si gnature
      STATE OF Illinois                        )
 5
      COUNTY OF                Cook            )
 6
 7            __A_nd_ r_ e_w_P ._ _B_le_i m_
                                          _ a n_ __, Petitioner, being first duly sworn, deposes and says:
 8    That the foregoing statements are true.
 9
10    Subscribed and sworn to before me this
                                                                                              ,.__,
11
12
        ��ay of                IJ/�_:2---i-+-�-�,vvvv,,,--::�                                        >
13               �2-
14
15
16                    DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                       THE BAR OF THIS COURT AND CONSENT THERETO.
17
              Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
18
      believes it to be in the best interests of the client(s) to designate Elizabeth High
19                                                                      (name of local counsel)
      Attorney at Law, member of the State of N evada and previously admitted to practice before the
20
      above-entitled Court as associate resident counsel in this action. The address and email address of
21
      said designated Nevada counsel is:
22
23                                                 448 Ridge Street
                                                    (street address)
24
      ----------,-R,-en___, o________N_ e_va_ d_ a_ __-,--_____,___ _,[:},
                                                                    _      -�89_ 5 _ 01_ �_
25            (city)                                  (state)               (zip code)
26               775-324-1011                               e.high@lee-high.com
       (area code+ telephone number)                           (Email address)
27
28                                                         4                                                 Rev. 5/16
Case 3:18-cv-00527-LRH-WGC Document 8
                                    7 Filed 11/08/18 Page 5 of 6
                                                               5




 APPROVED:
 DATED this 8th day of November, 2018.



 __________________________________
 LARRY R. HICKS
 UNITED STATES DISTRICT JUDGE
               Case
                Case3:18-cv-00527-LRH-WGC
                     3:18-cv-00527-LRH-WGC Document
                                            Document7-1
                                                     8 Filed
                                                        Filed11/08/18
                                                              11/08/18 Page
                                                                        Page61ofof61

                              ATTORNEY REGISTRATION AND DISCIPLINARY COMMISSION
                                                      of the
                                          SUPREME COURT OF ILLINOIS
                                                    www.iardc.org
       One Prudential Plaza
130 East Randolph Drive, Suite 1500                                                    3l6l West White Oaks Drive, Suite 301
      Chicago, IL 6O6OI-6219                                                                   Springfield, IL 62704
 (312) 565-2600 (800)826-8625                                                             (217) 546-3523 (800) 252-8048
       Fax (312) 565-2320                                                                       Fax (217) 546-3785

            Andrew Peter Bleiman
            1363 ShermerRoad
            Suite 318
           Northbrook, IL 60062-4575

            VIA EMAIL AND UNITED STATES POSTAL SERVICE




                                                         Chicago
                                                         Thursday, November 08,2018

                                                         In re: Andrew Peter Bleiman
                                                         Admitted: 11/5/1998
                                                         Attorney No. 6255640


           To Whom It May Concern:

                  The records of the Clerk of the Supreme Court of Illinois and of this office
           indicate that the attorney named above was admitted to the practice of law in Illinois; is
           currently registered on the master roll of attorneys entitled to practice law in this state;
           and has never been disciplined; and is in good standing.


                                                         Very truly yours,
                                                         Jerome Larkin
                                                         Administrator




                                                         By:                Mil
                                                                            j \j?m/V\rx
                                                                    Lisa Medina
                                                                    Deputy Registrar


           LM
